

114 S624 IS: Removing Barriers to Colorectal Cancer Screening Act of 2015
U.S. Senate
2015-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 624IN THE SENATE OF THE UNITED STATESMarch 3, 2015Mr. Brown (for himself, Mr. Wicker, Mr. Cardin, and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to waive coinsurance under Medicare for colorectal
			 cancer screening tests, regardless of whether therapeutic intervention is
 required during the screening.1.Short titleThis Act may be cited as the Removing Barriers to Colorectal Cancer Screening Act of 2015.2.FindingsCongress finds the following:(1)Colorectal cancer is the second leading cause of cancer death among men and women combined in the United States.(2)In 2015, more than 130,000 Americans will be diagnosed with colorectal cancer and approximately 50,000 Americans will die from it.(3)Approximately 60 percent of colorectal cancer cases and 70 percent of deaths occur in those aged 65 and older.(4)Colorectal cancer screening colonoscopy allows for the detection and removal of polyps, or abnormal growths, that could become cancerous, as well as for the early detection of colorectal cancer when treatment can be most effective.(5)Although colorectal cancer is largely preventable, one in three adults between the ages of 50 and 75 are not up to date with recommended colorectal cancer screening.(6)Over 200 organizations have committed to eliminating colorectal cancer as a major public health problem and are working toward the shared goal of reaching 80 percent screened for colorectal cancer by 2018.(7)Colorectal cancer screening colonoscopy is a highly effective preventive service, and removing financial barriers can help to increase screening rates.3.Waiving Medicare
			 coinsurance for colorectal cancer screening tests(a)In
 generalSection 1833(a)(1)(Y) of the Social Security Act (42 U.S.C. 1395l(a)(1)(Y)) is amended by inserting , including a colorectal cancer screening test (regardless of the code that is billed for the establishment of a diagnosis as a result of the test, or for the removal of tissue or other procedure that is furnished in connection with, as a result of, and in the same clinical encounter as the screening test), after section 1861(ddd)(3).(b)Effective
 dateThe amendment made by subsection (a) shall apply to items and services furnished after the date of the enactment of this Act.